Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (GB 2036820). 
Regarding claim 1, Wilson teaches a textile comprising first surface having a first area of a first predefined size and a second area of a predefined size and a second surface opposite the first surface wherein the first area is formed from a first yarn type comprising a blended yarn formed from a cellulosic material and a first non-cellulosic polymer material having a first color [1:59-99 and 2:2-15]. The first area comprising a first percentage by weight of the cellulosic material and a first percentage by weight of the first non-cellulosic polymer material wherein the first percentage by weight of the cellulosic material is from about 55% to about 65% [1:90-2:18 and Examples]. It is further noted the claimed ranges recite “about”. Moreover, it would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed weight percentages in order to affect the fabric properties including hand, comfort, aesthetics and mechanical properties. The second area is formed from the first yarn type with the second area comprising a second percentage by weight of the cellulosic material, the second percentage by weight of the cellulosic material is less than the first percentage by weight of the cellulosic material [1:74-125]. The second surface is formed from a second yarn type plated with the first yarn type and the second yarn type comprises a second non-cellulosic polymer material having a second color different from the second color [1:69-2:12]. Use of different colors in burn out fabric was known in the art at the time of the invention and would have been more than obvious to one of ordinary skill in the art as evidenced by US Patent 3,874,958. Wilson is silent regarding the size of the second area being the same size as the first predefined size. However, Wilson teaches one of ordinary skill in the art is able to choose a design and therefore the claimed second area being the same size as the first predefined size would have been more than obvious to one of ordinary skill in the art at the time of the invention as a mere design choice.
Wilson does not teach the newly recited first heather appearance and second heather appearance with the claimed colors. However, the new recitation is merely ornamentation. Per MPEP 2144.04 I, “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).” Further, it would have been well within the level of skill of one of ordinary skill in the art to design different heather appearances as a mere design choice. 
Regarding claim 2, Wilson teaches a visual component in the second area wherein the visual component comprises the first color of the first non-cellulosic polymer material of the first yarn type and the second color of the second non-cellulosic polymer material of the second yarn type [2:2-7].
Regarding claim 3, Wilson teaches burnout fabrics and therefore the difference in the numerical color value of the first color and the second color would have been more than obvious to one of ordinary skill in the art in order to achieve color patterning.
7. 	Regarding claim 4, It would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed weight percentages in order to affect the fabric properties including hand, comfort, aesthetics and mechanical properties. Regarding claim 5, the cellulosic material comprises a cellulosic polymeric component [1:90-2:15].
Regarding claim 6, the cellulosic component comprises cotton [1:90-92].
Regarding claim 7, the second area further comprises a second percentage by weight of the first non-cellulosic polymer material with the second percentage by weight of the first non- cellulosic polymer material being greater than the first percentage by weight of first non- cellulosic polymer material [2:2-7 and claim 2].
Regarding claim 8, the first percentage by weight of the first non-cellulosic polymer material is in the claimed range and the second percentage by weight of the first non-cellulosic polymer material is in the claimed range [1:88-2:18].
Regarding claim 9, the first non-cellulosic polymer material comprises a non-cellulosic polymeric component 1:92-2:17].
Regarding claims 10-11, the non-cellulosic polymeric component comprises polyester. Polyethylene terephthalate polymer is the most commonly used type of polyester in the art and therefore would have been more than obvious to one of ordinary skill in the art [2:15-17].
Regarding claim 12, The cellulosic material comprises a third color since if all yarns were the same color a pattern would not be created as well as they have different dyeing properties. If it is found that Wilson does not teach a third color. It would have been more than obvious to one of ordinary skill in the art to use a third color as is well-known in fabric and burn- out fabrics in order to create pattern.
Wilson teaches burnout fabrics and therefore the difference in numerical color value of the third color and the first color would have been more than obvious to one of ordinary skill in the art in order to achieve color patterning.
Regarding claims 17 and 19-20, Wilson teaches a fabric comprising one or more textiles comprising a first surface have a first area and a second are different than the first area formed from a first yarn type comprising a first material composition at the first area and a second material composition at the second area, an opposite second surface formed from a second yarn plated with a the first yarn type and the second yarn type comprising a third material composition [1:69-2:12]. The first yarn type and the second yarn type are knit in a single jersey pattern plated such that when viewing the first surface, a greater amount of the second yarn is visible at the second area than the first area since certain areas have the cotton fibers removed. The first material composition comprises a first non-cellulosic polymer material having a first color and a cellulosic material. The first material composition is within the claimed range by weight of the first non-cellulosic polymer and the claimed percentage by weight of the cellulosic material [Examples]. It is further noted the claimed ranges recite “about”. The second material composition comprises the first non-cellulosic polymer material with the second material composition being the claimed percentage by weight of the first non-cellulosic polymer material [Examples]. Moreover, it would have been obvious for one of ordinary skill in the art at the time of the invention to arrive at the claimed weight percentages in order to affect the fabric properties including hand, comfort, aesthetics and mechanical properties. The third material composition comprises a second non-cellulosic polymer material having a second color that is different than the first color.  The second non-cellulosic material comprises a third color since if all yarns were the same color a pattern would not be created as well as they have different dyeing properties. If it is found that Wilson does not teach a third color. It would have been more than obvious to one of ordinary skill in the art to use a third color as is well-known in fabric and burn-out fabrics in order to create pattern. Wilson is silent regarding the fabric being used in apparel. However, it would have been more than obvious for one of ordinary skill in the art to use the fabric of Wilson in an article of apparel including an upper-body article of apparel or a lower-body article of apparel as is well known in the art. 
Regarding claim 18, the cellulosic material has a third color wherein the one or more textiles comprises a visual component formed by two or more of the first color of the first non-cellulosic polymer material, the second color of the second non-cellulosic polymer material or the third color of the cellulosic material. 
Response to Arguments
Applicant argues Wilson does not teach the first and second heather appearances. The new recitation is merely ornamentation. Per MPEP 2144.04 I, “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).” Further, it would have been well within the level of skill of one of ordinary skill in the art to design different heather appearances as a mere design choice. 
Applicant argues Wilson does not teach the claimed when viewing the first surface, a greater amount of the second yarn is visible at the second area than the first area. As set forth above, Wilson does in fact teach this since Wilson teaches certain areas with the cotton removed therefore the content in areas on the first surface are different. 
It is recommended that Applicant include structural limitations to define the present invention over the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/ Examiner, Art Unit 1789